DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8 and 16-20) in the reply filed on October 22, 2021 is acknowledged.  The traversal is on the ground(s) that (a) “same search will need to be done for claim 9-15 as will be done for dependent claims 1-8 and 16-20; and (b) there would be a serious burden on the examiner if restriction is not required.  This is not found persuasive because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper. Furthermore, because the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper. Literature search for each method and apparatus is distinct since the structural requirements of each invention are different. While searches would be expected to overlap, there is no reason to expect the searches to be coextensive.
In addition, MPEP §818.03 (a) states that:
As shown by the first sentence of  37 CFR 1.143, the traverse to a requirement must be complete as required by  37 CFR 1.111(b) which reads in part: “In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the the applicant is required to specifically point out the reasons on which he or she bases his or her conclusions that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR  § 1.111. Thus the required provisional election (see MPEP  § 818.03(b)) becomes an election without traverse.
The requirement is still deemed proper and is therefore made FINAL.
Still furthermore, Applicant has not claimed that both group of claims are obvious variant of each other. If Applicant positively acknowledges that both group is an obvious variant of each other, the Examiner will withdraw the restriction. 
Similarly with respect to Species election, Applicant elected (a) a uterine artery, (b) pulse repetition frequency; and (c) end-diastolic velocity measurement with traverse. Again, Applicant argues that these plurality of selection are required. The Examiner agrees in part only with respect to claims 5-6. 
The Examiner withdraws Species election with respect to claims 5 and 6. 
However, the Specie election for claim 8 stands. The claim merely requires only ONE of these possible selectable element to read on the claim. Applicant claims 
Hence, claims 1-8, and 16-20 with Species “end-diastolic velocity measurement” are pending. Claims 9-15 are withdrawn. 

Claim Objections
Claims 7, 8 and 20 objected to because of the following informalities:  The term “at least one” already include the possibility of “and/or”.  Hence, the additional “and/or” would make the limitation confusing as to how the limitation should be interpreted. Applicant should amend to “at least one of” A “and” B as such. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1, 2, 4, 5, 7, 8 , 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Edan Instrument, Inc. (EdanUSA U50 Diagnostic Ultrasound System User Manual, Version 1.2, P/N: 01.54.455436-12, Release Date: August 2012, hereinafter Edan ‘2012). 
Although Edan ‘2012 fails to explicitly teach “at least one processor of an ultrasounds system,” it would have been inherently and/or obvious that any conventional ultrasound system will have at least one processor in order to perform the all necessary functions of ultrasound system taught in Edan ‘2012. 
In re claims 1 and 16, Edan ‘2012 teaches a method comprising: presenting, by at least one processor of an ultrasound system, a plurality of selectable clinical objects at a display system (fig. 5-11, page 45), each of the plurality of selectable clinical objects associated with a color flow Doppler profile (Color, PDI in Fig. 5-11, page 54, Table 5-6) and a pulsed wave Doppler profile (Fig. 5-11, PW, page 40), each of the color flow Doppler profile and the pulsed wave Doppler profile comprising imaging parameters for the associated one of the plurality of selectable clinical objects (fig. 5-11, page 45, pages 52-56); receiving, by the at least one processor, a selection of one of the plurality of selectable clinical objects (fig. 5-11, page 45); retrieving, by the at least one processor, the color flow Doppler profile and the pulsed wave Doppler profile 
In re claims 2 and 17, Edan ‘2012 teaches comprising receiving, by the at least one processor, patient information comprising a gestational age of a fetus, wherein the color flow Doppler profile and the pulsed wave Doppler profile are retrieved based in part on the gestational age of the fetus (page 50, Note that “Obstetric” is related to fetus scanning, and note that any exam mode, application can be “added.” See fig. 5-16, page 51. User can name Exam any names. See Page 55-58. And these can be again loaded. See page 59. And furthermore, an obstetric scan will include a gestational age of a fetus. Note page 52 has GS, BPD, CRL, EFW, etc. Page 120. These all include a gestational age of a fetus. See 275-291. Pages 52, 88, 111, 117, 118, 120-121, 123-126, 275-291). 
In re claims 4 and 19, Edan ‘2012 teaches initiating, by the at least one processor, a B-mode ultrasound imaging mode (pages 32, 37, note that B mode can be selected anytime, and that B mode can be made first before B+PW mode, see No. 10) prior to presenting the plurality of selectable clinical objects at the display system (note that user must Press “Preset” in order for the system to display the present menu, fig. 5-
In re claim 5, Edan ‘2012 fails to explicitly teach wherein the plurality of selectable clinical objects comprises a plurality of: a uterine artery, a middle cerebral artery, an umbilical artery, a ductus venosis, and an aorta. 
But Edan ‘2012 teaches various selectable clinical objects (pages 49 50, 88, 121, 157, 180) that include Peri. Artery, which can be rename and add new Exam Mode based on User’s choice (pages 58-59). 
Hence, it would have been obvious as a standard operating procedure or obvious to try provide the plurality of: a uterine artery, a middle cerebral artery, an umbilical artery, a ductus venosis, and an aorta in order for quick scan and quick studies with default settings of the similar clinical objects in the future. Furthermore, Applicant has failed to specifically explain any significant advantages of having these selectable clinical objects. 
In re claims 7 and 20, Edan ‘2012 teaches comprising: receiving, by the at least one processor, a freeze input; and automatically performing, by the at least one processor, and presenting, at the display system, at least one measurement of the color flow Doppler ultrasound data and/or the pulsed wave Doppler ultrasound data (page 29, 35, 87). 
. 

Claims 3, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edan ‘2012 in view of Toshiba (Operation Manual For Diagnostic Ultrasound System Aplio 500 Model TUS-A500, No. 2B77-004EN*M, 2014, hereinafter Toshiba  ‘2014).
In re claims 3 and 18, Edan ‘2012 fails to teach wherein the pulsed wave Doppler imaging mode is initiated in response to receiving a placement of a gate in the color flow Doppler ultrasound data. 
Toshiba  ‘2014 teaches wherein the pulsed wave Doppler imaging mode is initiated in response to receiving a placement of a gate in the color flow Doppler ultrasound data (page 43/232, <10>; 93/232, <1>, 140/232; <9>, <10>). 
In re claim 6, Edan ‘2012 teaches wherein the imaging parameters of the color flow Doppler profile and the pulsed wave Doppler profile each comprises a plurality of: a pulse repetition frequency (PRF), a frequency, a wall motion filter setting, a baseline, a gain, [and a gate size] (pages 68-69). 
Edan ‘2012 fails to teach a gate size. 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Edan ‘2012 to include the features of Toshiba ‘2014 in order to provide various default examination parameter for a specific target organ for easy initial examination. 

Conclusion
Applicant has NOT yet filed any IDSes with respect to the current Application as of date of this Office Action. From the current prior art search, it is evident that Applicant must at least possess user manuals of the equipment being sold prior to the date of filing this Application. Applicant should filed these user manuals in order for the Office to properly examine the application as filed. 
The Examiner requests Applicant to file user manuals and other IDSes that Applicant know or should’ve known that would be relevant to the examination of the current Applications.

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Applicant need to file User Manuals of this type of Ultrasound equipment that GE, GE Healthcare, and its subsidiary, GE PRECISION HEALTHCARE LLC., have sold before April, 27, 2019. User Manuals for LOGIQ Ultrasound system 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793